*237MEMORANDUM**
California state prisoner James R. Centobene appeals pro se the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, Valdez v. Rosenbaum, 302 F.3d 1039, 1043 (9th Cir.2002), cert. denied, — U.S. —, 123 S.Ct. 2110, 155 L.Ed.2d 1087 (2003), we affirm.
The district court properly granted summary judgment on Centobene’s access to courts claim because the evidence showed that Centobene was able to present his arguments to both the district court and the Ninth Circuit in his prior federal action, and thus he failed to show “actual injury.” See Lewis v. Casey, 518 U.S. 343, 349-51, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
In addition, the district court did not abuse its discretion in denying Centobene’s post-judgment motion requesting that it consider his late-filed objections. See Caudle v. Bristow Optical Co., 224 F.3d 1014, 1022 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.